I concur in Justice BUTZEL'S conclusion that plaintiff was entitled to compensation for the total loss of his right eye.
The 1943 amendment of part 2, § 10, of the workmen's compensation law* provides in part: "For the purpose of this act 80 per cent. loss of vision of 1 eye shall constitute the total loss of that eye." Under this amendment the test to be applied in the present case is, what vision did plaintiff have in his right eye prior to his injury, and what vision remained after the injury? The testimony supports the department's finding that he had industrial vision in this eye prior to the injury. This was in effect a finding that he had more than 20 per cent. of vision. The injury resulted in total loss of vision. Therefore, he had less than 20 per cent. of vision remaining after the injury and had sustained an "80 per cent. loss of vision," or a "total loss" of the eye within the meaning of the statute. He was entitled to the specific award for the total loss of his right eye.
CARR, BUSHNELL, SHARPE, and BOYLES, JJ., concurred with STARR, J.
* 2 Comp. Laws 1929, § 8426, as amended by Act No. 245, Pub. Acts 1943 (Comp. Laws Supp. 1945, § 8426, Stat. Ann. 1945 Cum. Supp. § 17.160). *Page 215